Appeal by the defen*264dant from a judgment of the Supreme Court, Kangs County (Pesce, J.), rendered December 13, 1995, convicting him of murder in the second degree (three counts), upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
In addition to indictments in Kings, Queens, and Suffolk Counties, the defendant was indicted in Nassau County and moved to suppress certain statements he made to law enforcement authorities following his arrest. An order of the County Court, Nassau County, denied his motion for suppression, and the defendant entered a plea of guilty in Kings County.
The record does not support the defendant’s claim that the Nassau County hearing courts’s denial of his motion to suppress induced his decision to plead guilty in Kings County (see, People v Lloyd, 66 NY2d 964; People v McLaughlin, 269 AD2d 858, 859; People v Gomez, 192 AD2d 549, 551). Ritter, J. P., Krausman, S. Miller and Florio, JJ., concur.